872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory McDANIEL, Plaintiff-Appellant,v.DIGITAL EQUIPMENT CORPORATION, Defendant-Appellee.
No. 89-3214.
United States Court of Appeals, Sixth Circuit.
March 31, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Plaintiff appeals an order granting defendant's motion for attorney fees pursuant to Rule 11, Fed.R.Civ.P.  The order directs defendant to submit materials to enable the district court to make a decision as to the proper amount of fees and grants plaintiff an opportunity to file objections.  A final determination of the amount due has not yet been made by the district court.


2
An order finding a party liable for attorney's fees as a sanction under Rule 11 which does not determine the specific amount of the award is not a final and appealable order.   Gates v. Central States Teamsters Pension Fund, 788 F.2d 1341 (8th Cir.1986);  see also Morgan v. Union Metal Manufacturing, 757 F.2d 792 (6th Cir.1985).  In the absence of a final appealable order, we have no jurisdiction.


3
It is ORDERED that this appeal is dismissed sua sponte without prejudice to plaintiff's right to appeal from a final order.